Per Curiam.

Respondent was admitted to practice on April 22, 1942 at a term of the Appellate Division, Second Department. On June 21, 1963, in the United States District Court for the District of Columbia, respondent was convicted, after trial, of the crime of grand larceny in violation of section 22-2201 of the District of Columbia Code. That crime is a felony both under Federal and New York State laws (Penal Law, § 1294). The conviction was affirmed. (Levin v. United States, 338 F. 2d 265, cert. den. 379 U. S. 999.)
In consequence of such conviction, and pursuant to subdivision 4 of section 90 of the Judiciary Law, respondent ceased to be an attorney and counselor at law of the State of New York. (Matter of Ginsberg, 1 N Y 2d 144; Matter of Breslow, 23 A D 2d 100; Matter of Marko, 23 A D 2d 442.) Even if successful in the pending appeal from a dismissal of a petition for a writ of habeas corpus, such a reversal would not be determinative of his status. The conviction ipso facto requires that *24respondent’s name be stricken from the roll of attorneys. (Matter of Ginsberg, supra; Matter of Marko, supra.)
The petition to strike respondent’s name from the roll of attorneys should be granted.
Breitel, J. P., Rabin, Valente, Stevens and Eager, JJ., concur.
Respondent struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.